



Exhibit 10.19
SECOND AMENDED AND RESTATED 2005 OMNIBUS
LONG-TERM INCENTIVE PLAN
PERFORMANCE BASED RESTRICTED STOCK UNIT GRANT AGREEMENT


THIS AGREEMENT, made as of this ____ day of ____________________, 2018, (the
“Agreement”) between UNDER ARMOUR, INC. (the “Company”) and
_____________________________ (the “Grantee”).


WHEREAS, the Company has adopted the Second Amended and Restated 2005 Omnibus
Long‑Term Incentive Plan, as amended (the “Plan”), which has been delivered or
made available to Grantee, to promote the interests of the Company and its
stockholders by providing the Company’s key employees and others with an
appropriate incentive to encourage them to continue in the employ of the Company
and to improve the growth and profitability of the Company; and


WHEREAS, the Plan provides for the Grant to Grantees in the Plan of restricted
share units for shares of the Company’s Class C Shares (the “Class C Stock”);


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:


1.Investment. The Grantee represents that the Restricted Stock Units (as defined
herein) are being acquired for investment and not with a view toward the
distribution thereof.


2.Grant of Restricted Stock Units. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby grants to the
Grantee an Award of Restricted Stock Units for ________ shares of the Company’s
Class C Stock (collectively, the “Restricted Stock Units”). The Purchase Price
for the Restricted Stock Units shall be paid by the Grantee’s services to the
Company.


3.Grant Date. The Grant Date of the Restricted Stock Units hereby granted is
____________, 2018.


4.Incorporation of the Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of this Agreement, as interpreted by the Board, or a
Committee thereof, shall govern. Unless otherwise indicated herein, all
capitalized terms used herein shall have the meanings given to such terms in the
Plan.


5.Vesting and Delivery Date. (a) Except as otherwise provided by Section 5(b),
all of the Restricted Stock Units shall be earned and eligible to vest if the
Operating Income for the Company’s 2018 fiscal year is equal to or greater than
$____________ million (the “Performance Condition”), with such number of
Restricted Stock Units vesting in four equal annual installments on February 15,
2019 (or if later, the date of the Compensation Committee Certification),
February 15, 2020, February 15, 2021 and February 15, 2022, with the first three
installments rounded up or down to the nearest whole share and the fourth
installment including the remaining shares, provided, however, that (i) the
Grantee remains employed by the Company on each such vesting date, and (ii) the
Grantee has duly executed this Agreement prior to the first such vesting date.
If the Performance Condition is not satisfied, all of the Restricted Stock Units
shall be forfeited.


(b) Notwithstanding the foregoing, in the event that the Grantee’s employment is
terminated upon the occurrence of an event specified in subclauses i. through
iv. below, the Restricted Stock Units shall vest on the dates specified below:


i.    In the event of the Grantee’s death or Disability occurring prior to the
Compensation Committee Certification, the Performance Condition shall be
automatically deemed satisfied and all of the Restricted Stock Units shall
immediately vest on such date of termination;


ii.    In the event of the Grantee’s death or Disability occurring following the
Compensation Committee Certification, all unvested Restricted Stock Units not
otherwise forfeited shall immediately vest on such date of termination;


iii.    In the event of the Grantee’s Retirement occurring prior to the
Compensation Committee Certification, all of the Restricted Stock Units shall
expire and immediately be forfeited as of such date of termination; and


iv.    In the event of the Grantee’s Retirement, if Grantee’s date of Retirement
is on or after February 15, 2020, all unvested Restricted Stock Units not
otherwise forfeited shall immediately vest on such date of termination;
provided, however, that if the Company determines that the Grantee is a
“specified employee” within the meaning of Section 409A, then to the extent any
payment under this Agreement on account of the Grantee’s separation from service
would be considered nonqualified deferred compensation under Section 409A, such
payment shall be delayed until the earlier of (i) the date that is six months
and one day after the date of such separation from employment or (ii) the date
of Grantee’s death. For the avoidance of doubt, if Grantee’s date of Retirement
is before February 15, 2020, all unvested Restricted Stock Units shall be
forfeited.


(c)    As used in this Section 5, the following terms have the following
meanings:


i. “Cause” shall mean the occurrence of any of the following: (a) the Grantee’s
material misconduct or neglect in the performance of his or her duties; (b) the
Grantee’s commission of any felony; offense punishable by imprisonment in a
state or federal penitentiary; any offense, civil or criminal, involving
material dishonesty, fraud, moral turpitude or immoral conduct; or any crime of
sufficient import to potentially discredit or adversely affect the Company’s
ability to conduct its business in the normal course; (c) the Grantee’s material
breach of the Company’s written Code of Conduct, as in effect from time to time;
(d) the Grantee’s commission of any act that results in severe harm to the
Company excluding any act taken by the Grantee in good faith that he or she
reasonably believed was in the best interests of the Company; or (e) the
Grantee’s material breach of the Employee Confidentiality, Non-Competition and
Non-Solicitation Agreement by and between Grantee and the Company (the
“Confidentiality, Non-Compete and Non-Solicitation Agreement”) attached hereto
as Attachment A. However, none of the foregoing events or conditions will
constitute Cause unless the Company provides Grantee with written notice of the
event or condition and thirty (30) days to cure such event or condition (if
curable) and the event or condition is not cured within such 30-day period.


ii. “Compensation Committee Certification” shall mean the certification in
writing of the achievement of the Performance Condition for the Company by the
Compensation Committee of the Board, which shall be required prior to the
determination of the Restricted Stock Units being earned and eligible to vest
pursuant to Section 5(a). Any unforfeited Restricted Stock Units shall vest on
the dates as specified in Section 5(a).


iii. “Operating Income” shall mean the Company’s income from operations as
reported in the Company’s audited financial statements prepared in accordance
with generally accepted accounting principles.  The Compensation Committee’s
evaluation of Operating Income shall exclude the impact of any generally
accepted accounting principle changes implemented after the date hereof.  In
addition, in accordance with Section 17.3.4 of the Plan, the following impacts
of acquisitions and divestitures shall be excluded from the Compensation
Committee’s evaluation of the Operating Income: (A) goodwill impairment charges
related to any acquisition or divestiture, (B) non-capitalized deal costs
related to any acquisition or divestiture completed during 2018, and (C) the
amortization of intangible assets acquired in any acquisition completed during
2018. Further, in accordance with Section 17.3.4 of the Plan, the following
items shall be excluded in the Compensation Committee’s evaluation of the
Operating Income: (A) any costs, expenses or losses incurred by the Company
during 2018 as a result of any particular litigation, investigation, claim,
judgment or settlement (a “Litigation Matter”) to the extent such costs,
expenses or losses related to the particular Litigation Matter or series of
related Litigation Matters exceed $1.0 million, (B) any foreign exchange losses
incurred by the Company during 2018 arising from the impact of foreign currency
translation (such losses, “Translation Costs”) but only to the extent that the
Translation Costs result from foreign currency translation rates differing from
those utilized by the Company at the time the Operating Income thresholds are
established for purposes of this Agreement, and are greater than the Translation
Costs that would have resulted under such currency translation rates, (C) any
impairment charges related to the write-down of the Company’s accounts
receivable asset due to the bankruptcy of a customer of the Company to the
extent such impairment charges exceed $1.0 million, and (D) any restructuring
program charges incurred by the Company during 2018, and any asset write-downs
implemented in connection therewith.


iv. “Retirement” shall mean the Grantee’s voluntary termination from employment
after attainment of age 60 with at least 10 years of continuous service (or
after other significant service to the Company, as determined to be satisfied by
the Chief Executive Officer and Chief Financial Officer of the Company in
writing); provided, however, that the termination was not occasioned by a
discharge for Cause.


(d)    Unless otherwise specified in Section 5(b)(iv), on the first business day
after each vesting date described in Sections 5(a), the Company shall deliver to
Grantee the shares of stock to which the Restricted Stock Units relate.


6.Change in Control.


(a)In the event of a Change in Control in which the Restricted Stock Units will
not be continued, assumed or substituted with Substitute Awards (as defined
below), all of the Restricted Stock Units not otherwise forfeited shall vest
immediately on the day immediately prior to the date of the Change in Control.


(b)In the event of a Change in Control (i) occurring prior to the Compensation
Committee Certification, and (ii) following which the Restricted Stock Units
will be continued, assumed or substituted with Substitute Awards, no
Compensation Committee Certification shall be required and the Performance
Condition shall be automatically deemed satisfied, with such number of
Substitute Awards not otherwise forfeited vesting in four equal annual
installments on the dates set forth in Section 5(a) of this Agreement, unless
otherwise accelerated pursuant to Section 5(b).


(c)In the event of a Change in Control (i) occurring following the Compensation
Committee Certification, and (ii) following which the Restricted Stock Units
will be continued, assumed or substituted with Substitute Awards, any Substitute
Awards not otherwise forfeited shall vest in four equal annual installments on
the dates set forth in Section 5(a) of this Agreement, unless otherwise
accelerated pursuant to Section 5(b).


(d)If the Restricted Stock Units are substituted with Substitute Awards as set
forth in subclauses (b) or (c) of this Section 6, and within 12 months following
the Change in Control the Grantee is terminated by the Successor (or an
affiliate thereof) without Cause (as defined above) or resigns for Good Reason,
the Substitute Awards not otherwise forfeited shall immediately vest upon such
termination or resignation; provided, however, that if the Company determines
that the Grantee is a “specified employee” within the meaning of Section 409A,
then to the extent any payment under this Agreement on account of the Grantee’s
separation from service would be considered nonqualified deferred compensation
under Section 409A, such payment shall be delayed until the earlier of (i) the
date that is six months and one day after the date of such separation from
employment, or (ii) the date of Grantee’s death.


(e)Unless otherwise specified above in Section 5(b) or 6(d), on the first
business day after each vesting date set forth in Sections 6(a), (b), (c) or
(d), as applicable, the Company shall deliver to Grantee the shares of stock to
which the Restricted Stock Units or Substitute Awards relate.


(f)The following definitions shall apply to this Section 6:


i.    “Good Reason” shall mean the occurrence of any of the following events:
(a) a diminishment in the scope of the Grantee’s duties or responsibilities with
the Company; (b) a reduction in the Grantee’s current base salary, bonus
opportunity or a material reduction in the aggregate benefits or perquisites; or
(c) a requirement that the Grantee relocate more than fifty (50) miles from his
or her primary place of business as of the date of a Change in Control, or a
significant increase in required travel as part of the Grantee’s duties and
responsibilities with the Company. However, none of the foregoing events or
conditions will constitute Good Reason unless (i) Grantee provides the Company
with written objection to the event or condition within ninety (90) days
following the occurrence thereof, (ii) the Company does not reverse or otherwise
cure the event or condition within thirty (30) days of receiving such written
objection, and (iii) Grantee resigns his or her employment within thirty (30)
days following the expiration of such cure period.


ii.    An award will qualify as a “Substitute Award” if it is assumed,
substituted or replaced by the Successor with awards that, solely in the
discretion of the Compensation Committee of the Board, preserves the existing
value of the outstanding Restricted Stock Units at the time of the Change in
Control and provides vesting and payout terms that are at least as favorable to
Grantee as the vesting and payout terms applicable to the Restricted Stock
Units.


iii.    “Successor” shall mean the continuing or successor organization, as the
case may be, following the Change in Control.


7.Forfeiture. Subject to the provisions of the Plan and Sections 5 and 6 of this
Agreement, with respect to the Restricted Stock Units which have not become
vested on the date the Grantee’s employment is terminated, the Award of
Restricted Stock Units shall expire and such unvested Restricted Stock Units
shall immediately be forfeited on such date.


8. Employee Confidentiality, Non-Competition and Non-Solicitation Agreement. As
a condition to the grant of the Restricted Stock Units, Grantee shall have
executed and become a party to the Confidentiality, Non-Compete and
Non-Solicitation Agreement.


9.No Shareholder Rights.    Grantee does not have any rights of a shareholder
with respect to the Restricted Stock Units. No dividend equivalents will be
earned or paid with regard to the Restricted Stock Units.


10.Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereafter occurring
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.


11.Integration. This Agreement and the Plan contain the entire understanding of
the parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and in the Plan. This Agreement and the Plan supersede all prior
agreements and understandings between the parties with respect to its subject
matter.


12.Withholding Taxes. Grantee agrees, as a condition of this grant, that Grantee
will make acceptable arrangements to pay any withholding or other taxes that may
be due as a result of vesting in Restricted Stock Units or delivery of shares
acquired under this grant. In the event that the Company determines that any
federal, state, local, municipal or foreign tax or withholding payment is
required relating to the vesting in Restricted Stock Units or delivery of shares
arising from this grant, the Company shall have the right to require such
payments from Grantee in the form and manner as provided in the Plan. The
Grantee authorizes the Company at its discretion to satisfy its withholding
obligations, if any, by one or a combination of the following:


(a)
withholding from the Grantee’s wages or other cash compensation paid to the
Grantee by the Company; or



(b)
withholding from proceeds of the sale of shares of Class C Stock acquired upon
settlement of the Restricted Stock Units either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Grantee’s behalf
pursuant to this authorization without further consent); or



(c)
withholding in shares of Class C Stock to be issued upon settlement of the
Restricted Stock Units; or



(d)
by any other method deemed by the Company to comply with applicable laws.

  


13.Data Privacy. In order to administer the Plan, the Company may process
personal data about Grantee. Such data includes but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about the Grantee such as home address
and business address and other contact information, payroll information and any
other information that might be deemed appropriate by the Company to facilitate
the administration of the Plan. By accepting this grant, Grantee gives explicit
consent to the Company to process any such personal data. Grantee also gives
explicit consent to the Company to transfer any such personal data outside the
country in which Grantee works or is employed, including, with respect to
non-U.S. resident Grantees, to the United States, to transferees who shall
include the Company and other persons who are designated by the Company to
administer the Plan.


14.Electronic Delivery. The Company may choose to deliver certain statutory
materials relating to the Plan in electronic form. By accepting this grant
Grantee agrees that the Company may deliver the Plan prospectus and the
Company’s annual report to Grantee in an electronic format. If at any time
Grantee would prefer to receive paper copies of these documents, as Grantee is
entitled to receive, the Company would be pleased to provide copies. Grantee
should contact _____________________________ to request paper copies of these
documents.


15.Counterparts; Electronic Signature. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument. This Agreement may be signed by
the Company through application of an authorized officer’s signature, and may be
signed by Grantee through an electronic signature.


16.Governing Law; Venue. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland, without regard to
the provisions governing conflict of laws. For purposes of litigating any
dispute that arises under this Award of Restricted Stock Units or this Award
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Maryland, and agree that such litigation will be conducted in the
jurisdiction and venue of the United States District Court for the District of
Maryland or, in the event such jurisdiction is not available, any of the
appropriate courts of the State of Maryland, and no other courts.


17.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


18.Grantee Acknowledgment. The Grantee hereby acknowledges receipt of a copy of
the Plan. The Grantee hereby acknowledges that all decisions, determinations and
interpretations of the Board, or a Committee thereof, in respect of the Plan,
this Agreement and this Award of Restricted Stock Units shall be final and
conclusive.


The Company has caused this Agreement to be duly executed by its duly authorized
officer and said Grantee has hereunto signed this Agreement on the Grantee’s own
behalf, thereby representing that the Grantee has carefully read and understands
this Agreement and the Plan as of the day and year first written above.


UNDER ARMOUR, INC.
By:                                                               




GRANTEE


___________________________________




Attachment A


[Attachment A, the Form of Employee Confidentiality, Non-Competition and
Non-Solicitation Agreement by and between certain executives and the Company,
has been separately filed with the Company’s Annual Report on Form 10-K for the
year ended December 31, 2016, as Exhibit 10.11]




1

